Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Antoine Leon Thurman appeals the magistrate judge’s order * granting summary judgment for Defendants and dismissing his civil action alleging claims under Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), and the Federal Tort Claims Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Thurman v. United States Bureau of Prisons, No. 8:06-cv-02458-WMC (D.S.C. Feb. 17, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to the magistrate judge's jurisdiction under 28 U.S.C. § 636(c) (2006).